                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                           No. 5:16-CR-152-1H
                            No. 5:19-CV-317-H

QUINCY ANDRE JONES,                    )
     Petitioner,                       )
                                       )
        v.
                                       )                  ORDER
UNITED STATES OF AMERICA,              )
     Respondent.                       )

      This matter is before the court on petitioner’s motion to

vacate pursuant to 28 U.S.C. § 2255, [DE #103].              The government

filed    a   motion   to   dismiss,   [DE   #111],   to   which   petitioner

responded, [DE #121].       Petitioner has also filed a motion for free

copies, [DE #94].       In a letter requesting a status update in his

case, [DE #102], petitioner requests that the court consider his

presentence investigation report (“PSR”) in assessing the merits

of his then-forthcoming § 2555 motion, and the court has considered

his PSR herein. 1     The time for further filing has expired, and this

matter is ripe for adjudication.

                                 BACKGROUND

      On August 8, 2016, petitioner pled guilty, pursuant to a

written plea agreement, to conspiracy to distribute and possess


1 Petitioner has also filed a motion to appoint counsel and motion for
compassionate release, [DE #117], with sealed documents in support, [DE #120],
and a letter in support, [DE #124], as well as letters from family filed on his
behalf, [DE #122 and #123]. Counsel filed a Notice of Appearance on 07/31/2020
and has not filed further. Therefore, his compassionate release motion is not
yet ripe for adjudication.



         Case 5:16-cr-00152-H Document 125 Filed 01/27/21 Page 1 of 8
with the intent to distribute a quantity of heroin, in violation

of 21 U.S.C. §§ 846 and 841(a)(1) and (b)(1)(C) (Count One) and

possession of a firearm in furtherance of a drug trafficking crime,

in violation of 18 U.S.C. § 924(c)(1)(A)(i) (Count Two).

      Petitioner filed a motion to withdraw his guilty plea, [DE

#37], to which the government filed a response consenting to

petitioner’s withdrawal of his guilty plea, noting that it would

either   go   forward   with    trial   on   the   same   counts    or   seek   a

superseding indictment against petitioner [DE #39].                Petitioner’s

counsel withdrew with permission of the court, and new counsel was

appointed.    New counsel, after consultation with petitioner, filed

a notice of withdrawal of petitioner’s motion to withdraw his

guilty plea, [DE #53].         Petitioner subsequently wrote a pro se

letter to the court seeking to withdraw his guilty plea again, [DE

#59].    This letter was addressed at the first sentencing hearing

on June 13, 2017, at which time defendant affirmed he wished for

the   court   to   “disregard    the    letter.”      [DE   #73     at   17-20].

Defendant’s sentencing hearing was continued on the court’s own

motion on an unrelated sentencing issue.           [DE #73 at 37-38].

      On July 12, 2017, petitioner was sentenced to a total term of

imprisonment of 262 months.        Petitioner filed a notice of appeal

contending his actual innocence claim fell outside the scope of

the appeal waiver, [DE #83], and the Fourth Circuit Court of

Appeals granted the government’s motion to dismiss the appeal,

                                        2

         Case 5:16-cr-00152-H Document 125 Filed 01/27/21 Page 2 of 8
noting that petitioner “waived his claim of actual innocence by

moving to withdraw his guilty plea in the district court and

subsequently withdrawing that motion and reaffirming his desire to

plead guilty and accept responsibility.”            United States v. Jones,

No. 17-4462 (4th Cir. April 5, 2018), ECF No. 95 at 1-2 (citing

United States v. Robinson, 744 F.3d 293, 298-300 (4th Cir. 2014)).

[DE #95]. Petitioner filed a petition for rehearing en banc, which

was denied.     [DE #98].    Petitioner filed a petition for a writ of

certiorari, which was denied by the Supreme Court of the United

States on October 1, 2018.           [DE #101].

     Defendant timely filed the instant motion to vacate pursuant

to 28 U.S.C. § 2255 on July 22, 2019, [DE #103]. The government

has moved to dismiss, arguing plaintiff has failed to state a claim

upon which relief may be granted.

                             COURT’S DISCUSSION


     I.      Standard of Review

     To prove ineffective assistance of counsel, petitioner must

satisfy the dual requirements of Strickland v. Washington, 466

U.S. 668, 687 (1984).       First, petitioner must show that counsel’s

performance was deficient in that it fell below the standard of

reasonably effective assistance.             Id. at 687-91.   In making this

determination,      there   is   a    strong   presumption    that   counsel’s

conduct was “within the wide range of reasonable professional



                                         3

          Case 5:16-cr-00152-H Document 125 Filed 01/27/21 Page 3 of 8
assistance; that is, the defendant must overcome the presumption

that, under the circumstances, the challenged action >might be

considered sound trial strategy.=@          Id. at 689 (quoting Michel v.

Louisiana, 350 U.S. 91, 101 (1955)). The Strickland court reasoned

that, “[i]t is all too tempting for a defendant to second-guess

counsel’s assistance after conviction or adverse sentence, and it

is all too easy for a court, examining counsel’s defense after it

has proved unsuccessful, to conclude that a particular act or

omission of counsel was unreasonable.” Id. (citing Engle v. Isaac,

456 U.S. 107, 133-34 (1982)).         Second, petitioner “must show that

there    is   a   reasonable    probability     that,    but   for     counsel’s

unprofessional errors, the result of the proceeding would have

been    different.    A   reasonable       probability   is    a    probability

sufficient to undermine confidence in the outcome.”                 Id. at 694.

       II.    Analysis


       Petitioner    alleges    the   following   grounds      of    ineffective

assistance of counsel:         (1) that his counsel failed to object to

the lack of a factual basis for the plea which affected the court’s

jurisdiction; (2) that his appellate counsel failed to raise this

same issue on appeal; and (3) that defense counsel did not object

to entry of judgment based on insufficient evidence.                Essentially,

all three claims assert that counsel was ineffective for not




                                       4

         Case 5:16-cr-00152-H Document 125 Filed 01/27/21 Page 4 of 8
objecting to the court accepting petitioner’s plea and entering

judgment because petitioner asserts he is actually innocent.


     Petitioner’s § 2255 motion fails because petitioner pleaded

guilty pursuant to a written plea agreement and in doing so

admitted    the   essential       elements      of    the     offenses.       Petitioner

abandoned his claims when during the plea colloquy the magistrate

judge informed him of the nature of the charges and maximum

penalties and thereafter, he voluntarily provided sworn statements

admitting each element of his guilty pleas to Counts One and Two

of the indictment at the Rule 11 proceeding. Additionally, the

prosecutor provided a factual basis for the plea. Moreover, when

petitioner was given an opportunity at sentencing to withdraw his

guilty plea, he repeatedly affirmed his plea. As such, Petitioner’s

“’[s]olemn declarations in open court carry a strong presumption

of verity.’” Rowsey v. United States, 71 F. Supp. 3d 585, 598–99

(E.D. Va. 2014) (quoting Blackledge v. Allison, 431 U.S. 63, 74

(1977)). Further, since the Court “must be able to rely on [a

petitioner’s]       statements     made       under    oath    during     a    properly

conducted    Rule     11   plea    colloquy,”         the   court   should       regard

Petitioner’s § 2255 claims that contradict his plea colloquy as

“patently frivolous or false.” United States v. Lemaster, 403 F.3d

216, 220- 23 (4th Cir.2005) (holding in the context of a challenge

to the voluntariness of a guilty plea during a Rule 11 colloquy,



                                          5

       Case 5:16-cr-00152-H Document 125 Filed 01/27/21 Page 5 of 8
later reaffirmed under oath at sentencing, that a district court

may rely on a defendant’s sworn statements and that the movant’s

contrary allegations in a § 2255 motion were “palpably incredible

and patently frivolous or false.”).


     Further, at the sentencing hearing, this court specifically

asked petitioner about his request to withdraw his guilty plea

based on petitioner’s April 12, 2017 letter. Instead of withdrawing

his guilty plea, petitioner explicitly abandoned the issue. As

such, petitioner has waived the claim because “’[a] party who

identifies an issue, and then explicitly withdraws it, has waived

the issue.’” United States v. Robinson, 744 F.3d 293, 298 (4th

Cir. 2014)(quoting United States v. Rodriquez, 311 F.3d 435, 437

(1st Cir. 2002)).


     As noted above, the Fourth Circuit addressed this exact issue

in petitioner’s appeal, finding that petitioner “waived his claim

of actual innocence by moving to withdraw his guilty plea in the

district   court   and   subsequently    withdrawing    that   motion   and

reaffirming his desire to plead guilty and accept responsibility.”

United States v. Jones, No. 17-4462 (4th Cir. April 5, 2018), ECF

No. 95 at 1-2 (citing United States v. Robinson, 744 F.3d 293,

298-300 (4th Cir. 2014)).       While his current claims are couched

under the guise of ineffective assistance, at root they are the

same.   Because Petitioner waived the issue, he cannot now state a


                                     6

        Case 5:16-cr-00152-H Document 125 Filed 01/27/21 Page 6 of 8
claim that his counsels did not provide effective assistance of

counsel by not raising an abandoned issue. Therefore, he has failed

to state a claim upon which relief may be granted.




                                  CONCLUSION


     For the foregoing reasons, the government’s motion to dismiss

[DE #111] is GRANTED, and petitioner’s motion to vacate [DE #103]

is DISMISSED. Petitioner’s motion for free copies [DE #94] is

terminated as moot. The clerk is directed to close this case.


     A certificate of appealability shall not issue absent "a

substantial showing of the denial of a constitutional right."            28

U.S.C. § 2253(c)(2).      A petitioner satisfies this standard by

demonstrating   that    reasonable       jurists   would   find   that   an

assessment of the constitutional claims is debatable and that any

dispositive procedural ruling dismissing such claims is likewise

debatable.   Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).      A reasonable jurist would not find


                                     7

       Case 5:16-cr-00152-H Document 125 Filed 01/27/21 Page 7 of 8
this court's dismissal of Petitioner's § 2255 Motion debatable.

Therefore, a Certificate of Appealability is DENIED.

     This 25th day Of January 2021.



                            ___________________________________
                            Malcolm J. Howard
                            Senior United States District Judge
At Greenville, NC
#26




                                    8

       Case 5:16-cr-00152-H Document 125 Filed 01/27/21 Page 8 of 8
